               Case 4:21-cv-00264-RP-SBJ Document 28-4 Filed 09/10/21 Page 1 of 2
                                                                                                                  EXHIBIT D




                               COVID-19 and K-12 School Update for Fall 2021

Vaccination
While not required, vaccination for everyone who is eligible continues to be the most effective way to prevent COVID-19
illness and stop the spread of COVID-19.
      For COVID-19 Vaccine information visit: https://vaccinate.iowa.gov/

Testing
Individuals (including students, teachers, and other staff) can seek testing through their normal healthcare channels or
through other sites that provide testing services (i.e., local pharmacies).
      Information about free at-home testing through SHL is available at: https://www.testiowa.com/

School Illness Reporting
IDPH continues to ask K-12 schools to report when >10% of students are absent due to illness. When >10%
absenteeism is reported, IDPH will contact the Local Public Health (LPH) department in the county where the school
administrative offices are located. Public health will contact the school to provide best practices and support tailored to the
specific types of illnesses being reported.
    Schools should report >10% absenteeism at: https://redcap.idph.state.ia.us/surveys/?s=LEFK7E779R

Masks and Cloth Face Coverings
HF 847, signed by Governor Reynolds on May 20, 2021, prohibits a school district from adopting or enforcing a policy that
requires employees, students, or the public to wear a mask while on school property. As such, masks must be optional for
students, teachers, and visitors.

                                             Frequently Asked Questions
Is IDPH currently performing COVID-19 positive case investigations for all positive reports or conducting contact
tracing for COVID-19 exposed persons?
No. IDPH has adjusted COVID-19 surveillance to follow the influenza model; state case investigation and tracing efforts
for COVID-19 now focus on outbreaks and vulnerable populations. Just like with other public health activities, these efforts
will be continuously evaluated and adjusted as needed.

Will IDPH issue isolation and quarantine orders for COVID-19 positive or COVID-19 exposed students, teachers,
or other staff members?
No. IDPH is not currently issuing isolation and quarantine orders for COVID-19 positive or COVID-19 exposed individuals.

Can LPH departments require schools to perform case investigations or conduct contact tracing on their behalf?
No. While some LPH are continuing to pursue case investigations, LPH cannot require schools to perform case
investigations or contact tracing. School nurses do have a legal duty to assist a local board of health in a disease
investigation. See 641 IAC 1.7.

Can Iowa schools require that masks be worn by students, teachers, other staff members, and visitors?
No. HF 847, signed by Governor Reynolds on May 20, 2021, prohibits a school district from adopting or enforcing a policy
that requires employees, students, or the public to wear a mask while on school property.
               Case 4:21-cv-00264-RP-SBJ Document 28-4 Filed 09/10/21 Page 2 of 2
Can schools allow students, teachers, staff members, and visitors to voluntarily wear a mask?
Yes. Schools should allow students, teachers, other staff members, and visitors who want to voluntarily continue to wear a
cloth face covering for reasons that make sense for their family or individual health condition to do so.

Does the CDC mask order for public transportation apply to school buses?
Yes. The CDC issued an Order effective February 1, 2021, imposing a requirement for persons to wear masks while on
public transportation conveyances, and in its Frequently Asked Questions document accompanying the Order the CDC
indicates that “passengers and drivers must wear a mask on school buses, including on buses operated by public and
private school systems, subject to the exclusions and exemptions in the CDC’s Order.” The Iowa Department of
Education provided guidance to schools regarding this issue on a webinar in May 2021. School districts with additional
questions about the applicability of the Order should contact their district’s legal counsel.

Can schools ask students, teachers, other staff members, or visitors for proof of COVID-19 vaccination?
No. HF 889, signed by Governor Reynolds on May 20, 2021, prohibits the mandatory disclosure of whether a person has
received a COVID-19 vaccination as a condition for entry onto the premises of a governmental entity.

How long should COVID-19 positive students, teachers, or other staff members stay home?
COVID-19 positive persons can return to normal activities after:
     10 days since symptoms first appeared and
     24 hours with no fever without the use of fever-reducing medications and
     Other symptoms of COVID-19 are improving*
*Loss of taste and smell may persist for weeks or months after recovery and need not delay the end of isolation

All other sick students, teachers, or other staff members should stay home in accordance with existing school procedures,
generally until 24 hours after their symptoms resolve.

Questions for Department of Education should be directed to Melissa Walker at 515-281-5327 or
melissa.walker@iowa.gov
